DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed March 16, 2021.
	Claims 2-21 are pending.  Claims 2, 10, 11 and 19 are amended.  Claim 1 was canceled.  Claims 2, 10, 11 and 18-19 are independent.
Continued Examination Under 37 CFR 1.114 After Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-3, 9, 11-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Du (U.S. 6,459,609) in view of Mukaiyama (U.S. 2005/0201137).
	Regarding independent claim 2, Du teaches a method, comprising:
	biasing, during a first time period of an access operation, a plate line to a first voltage greater than a voltage level of a digit line (“the bit line is floated, the plate line PL is pulled high to apply the first plate line pulse,” see col. 5, ll. 33-38) to transfer at least a portion of a charge of a ferroelectric memory cell to a charge capacitor (“the output voltages during the two plate line pulses are sampled into capacitors C1 and C2,” see col. 3, ll. 44-55);
	biasing, during a second time period of the access operation, the plate line to a second voltage to determine a reference signal based at least in part on a signal generated by the ferroelectric memory cell on the digit line (“the plate line PL is high again to apply the second plate pulse to the ferroelectric capacitor in the memory cell,” see col. 5, ll. 46-50 and see col. 3, ll. 44-55); and
	determining a logic state of the ferroelectric memory cell based at least in part on the charge transferred to the charge capacitor and the reference signal (see col. 3, ll. 44-55 and col. 5, ll. 50-52).
	However, Du is silent with respect to biasing, during a second time period of the access operation, the plate line to a ground voltage less than the voltage level of the digit line to determine, while the plate line is biased to the ground voltage, a reference 
	Similar to Du, Mukaiyama teaches a method, comprising: biasing, during a first time period of an access operation, a plate line to a first voltage greater than a voltage level of a digit line (Fig. 2: PL1 is biased to a voltage greater than BL1, see page 4, par. 0046 and 0049).
	Furthermore, Mukaiyama teaches biasing, during a second time period of the access operation, the plate line to a ground voltage less than the voltage level of the digit line to determine (see page 4, par. 0051), while the plate line is biased to the ground voltage, a reference signal based at least in part on a signal generated by the ferroelectric memory cell on the digit line (“reference accumulation charge,” see page 4, par. 0051).
	Since Mukaiyama and Du are from the same field of endeavor, the teachings described by Mukaiyama would have been recognized in the pertinent art of Du.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Mukaiyama with the teachings of Du for the purpose of provide a highly reliable ferroelectric memory device with very few malfunctions, see Mukaiyama’s page 5, par. 0061.
Regarding claim 3, Du in combination with Mukaiyama teaches the limitations with respect to claim 2.
Furthermore, Du teaches coupling the charge capacitor (Fig. 1: C1 is electrically coupled to BL through 12 and M1 when READ1 is pulsed high) to the digit line (Fig. 1: BL), wherein biasing the plate line to the first voltage occurs after (Fig. 4 shows signal READ1 being pulsed before signal PL reach the highest voltage value).
Regarding claim 9, Du in combination with Mukaiyama teaches the limitations with respect to claim 2.
Furthermore, Du teaches coupling the ferroelectric memory cell (Fig. 1: CF and M0) with the digit line (Fig. 1: BL), wherein transferring at least the portion of the charge of the ferroelectric memory cell to the charge capacitor (Fig. 1: C1) is based at least in part on coupling the ferroelectric memory cell (Fig. 1: CF and M0) with the digit line (Fig. 1: BL) and coupling the charge capacitor (Fig. 1: C1) to the digit line (Fig. 1: BL) (see also col. 5, ll. 31-40).
Regarding independent claim 11, Du teaches an apparatus (Fig. 1), comprising:
a ferroelectric memory cell (Fig. 1: CF and M0) for storing a charge (see col. 3, ll. 15-19) and coupled with a plate line (Fig. 1: PL);
a plate line driver (Fig. 6: 22) configured to bias the plate line (Fig. 1: PL) to a first voltage greater than a voltage level of a digit line coupled with the ferroelectric memory cell (“the bit line is floated, the plate line PL is pulled high to apply the first plate line pulse,” see col. 5, ll. 33-38);
a charge capacitor (Fig. 1: C1) selectively couplable with the ferroelectric memory cell (Fig. 1: C1 is selectively couplable through M1 with CF and M0) and configured to transfer at least a portion of the charge stored on the ferroelectric memory cell while the plate line is biased to the first voltage (see col. 3, ll. 44-55); and
(Fig. 1: 14) coupled with the charge capacitor (Fig. 1: C1) and configured to determine a logic state of the ferroelectric memory cell based at least in part on the charge transferred to the charge capacitor and a reference signal (see col. 3, ll. 44-55).
However, Du is silent with respect to a switching component to bias the plate line to a ground voltage less than the voltage level of the digit line to determine, while the plate line is biased to the ground voltage, a reference signal based at least in part on a signal generated by the ferroelectric memory cell on the digit line.
Similar to Du, Mukaiyama teaches an apparatus (Fig. 1), comprising: a ferroelectric memory cell (Fig. 1: MC) for storing a charge and coupled with a plate line (Fig. 1: PLs).
Furthermore, Mukaiyama teaches a switching component (Fig. 1: 130) configured to bias the plate line to a ground voltage less than the voltage level of the digit line to determine (see page 4, par. 0051), while the plate line is biased to the ground voltage, a reference signal based at least in part on a signal generated by the ferroelectric memory cell on the digit line (“reference accumulation charge,” see page 4, par. 0051).
Since Mukaiyama and Du are from the same field of endeavor, the teachings described by Mukaiyama would have been recognized in the pertinent art of Du.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Mukaiyama with the teachings of Du for the purpose of provide a highly reliable ferroelectric memory device with very few malfunctions, see Mukaiyama’s page 5, par. 0061.
Regarding claim 12, Du in combination with Mukaiyama teaches the limitations with respect to claim 11.
Furthermore, Mukaiyama teaches wherein the switching component is further configured to bias the plate line to the ground voltage after biasing the plate line to the first voltage (Fig. 2: PL1 is biased to ground after being biased to VCC).
Regarding claim 13, Du in combination with Mukaiyama teaches the limitations with respect to claim 11.
Furthermore, Du teaches a second switching component (Fig. 1: M1) configured to isolate the charge capacitor (Fig. 1: C1) from the digit line (Fig. 1: BL) after the charge of the ferroelectric memory cell is transferred to the charge capacitor (see col, 3, ll. 49-50), wherein determining the logic state of the ferroelectric memory cell is based at least in part on isolating the charge capacitor from the digit line (see col, 3, ll. 49-55).
Regarding claim 14, Du in combination with Mukaiyama teaches the limitations with respect to claim 11.
Furthermore, Du teaches a reference capacitor (Fig. 1: C2) comprising a first node and a second node (Fig. 1 shows C2 having a node couple to VOUT2 and a node coupled to C1), wherein the reference capacitor is selectively couplable with the digit line by the first node and the sense component by the second node (Fig. 1: shows switch M2 that selectively coupled C2 with BL and 14), wherein the reference signal is based at least in part on a voltage across the reference capacitor (see col. 3, ll. 44-55).
Regarding claim 15, Du in combination with Mukaiyama teaches the limitations with respect to claim 14.
(Fig. 1: shows switch M2 that selectively coupled C2 with BL).
Regarding claim 16, Du in combination with Mukaiyama teaches the limitations with respect to claim 15.
Furthermore, Du teaches wherein the switching component coupled the first node of the reference capacitor with the digit line after the charge of the ferroelectric memory cell is transferred to the charge capacitor (see col. 3, ll. 49-55).
Regarding independent claim 19, Du teaches an apparatus (Fig. 1), comprising:
a plate line (Fig. 1: PL) coupled with a ferroelectric memory cell (Fig. 1: CF and M0);
a charge capacitor (Fig. 1: C1) coupled with the ferroelectric memory cell (Fig. 1: CF and M0); and
a controller (Fig. 6: 12, 14, 22 and 24) coupled with the plate line (Fig. 1: PL) and the charge capacitor (Fig. 1: C1), wherein the controller (Fig. 6: 12, 14, 22 and 24) is operable to:
bias, during a first time period of an access operation, the plate line to a first voltage greater than a voltage level of a digit line (“the bit line is floated, the plate line PL is pulled high to apply the first plate line pulse,” see col. 5, ll. 33-38) to transfer at least a portion of a charge of the ferroelectric memory cell to the charge capacitor (“the output voltages during the two plate line pulses are sampled into capacitors C1 and C2,” see col. 3, ll. 44-55);
bias, during a second time period of the access operation, the plate line to a second voltage to determine a reference signal based at least in part on a signal generated by the ferroelectric memory cell on the digit line (“the plate line PL is high again to apply the second plate pulse to the ferroelectric capacitor in the memory cell,” see col. 5, ll. 46-50 and see also col. 3, ll. 44-55); and
determine a logic state of the ferroelectric memory cell based at least in part on the charge transferred to the charge capacitor and the reference signal (see col. 3, ll. 44-55 and col. 5, ll. 50-52).
However, Du is silent with respect to bias, during a second time period of the access operation, the plate line to a ground voltage less than the voltage level of the digit line to determine, while the plate line is biased to the ground voltage, a reference signal based at least in part on a signal generated by the ferroelectric memory cell on the digit line.
Similar to Du, Mukaiyama teaches an apparatus (Fig. 1), comprising: a plate line (Fig. 1: PLs) coupled with a ferroelectric memory cell (Fig. 1: MC).
Furthermore, Mukaiyama teaches bias, during a second time period of the access operation, the plate line to a ground voltage less than the voltage level of the digit line to determine (see page 4, par. 0051), while the plate line is biased to the ground voltage, a reference signal based at least in part on a signal generated by the ferroelectric memory cell on the digit line (“reference accumulation charge,” see page 4, par. 0051).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Mukaiyama with the teachings of Du for the purpose of provide a highly reliable ferroelectric memory device with very few malfunctions, see Mukaiyama’s page 5, par. 0061.
Regarding claim 20, Du in combination with Mukaiyama teaches the limitations with respect to claim 19.
Furthermore, Du teaches couple the charge capacitor (Fig. 1: C1 is electrically coupled to BL through 12 and M1 when READ1 is pulsed high) with the digit line (Fig. 1: BL), wherein biasing the plate line to the first voltage occurs after coupling the charge capacitor to the digit line (Fig. 4 shows signal READ1 being pulsed before signal PL reach the highest voltage value).
Claims 4-7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Du and Mukaiyama as applied to claim 2 above, and further in view of Ogiwara et al. (U.S. 2006/0067138; hereinafter “Ogiwara”).
Regarding claim 4, Du in combination with Mukaiyama teaches the limitations with respect to claim 2.
However, the combination is silent with respect to coupling a reference capacitor to the digit line while the plate line is biased to the ground voltage.
Ogiwara teaches coupling a reference capacitor (Fig. 2: CB) to the digit line (Fig. 2: CB is physically coupled to BL00) while the plate line is biased to the ground voltage (Fig. 4: plate line is at ground voltage between t9-t12).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ogiwara with the teachings of Du in combination with Mukaiyama for the purpose of improve the reliability of the readout system, see Ogiwara’s page 4, par. 0072.
Regarding claim 5, Du in combination with Mukaiyama and Ogiwara teaches the limitations with respect to claim 4.
Furthermore, Du teaches isolating the charge capacitor (Fig. 1: C1) from the digit line (Fig. 1: BL) prior to coupling the reference capacitor (Fig. 1: C2) with the digit line (“during the second plate line pulse, transistor M1 and M3 are off,” see col. 3, ll. 49-50).
Regarding claim 6, Du in combination with Mukaiyama and Ogiwara teaches the limitations with respect to claim 4.
Furthermore, Du teaches adjusting a voltage across the reference capacitor based at least in part on coupling the reference capacitor with the digit line (see col. 3, ll. 50-55), wherein determining the reference signal is based at least in part on adjusting the voltage across the reference capacitor (the output voltage during the second plate line pulse, see col. 3, ll. 49-55).
Regarding claim 7, Du in combination with Mukaiyama teaches the limitations with respect to claim 2.

Ogiwara teaches coupling a node of a reference capacitor with a sensing component after biasing the plate line to the ground voltage (after time t11, the signal TG1 is set high (see page 4, par. 0063) to couple 33 as shown in Fig. 2 with capacitor CB-Cα), wherein the determining the logic state of the ferroelectric memory cell is based at least in part on coupling the node of the reference capacitor to the sensing component (see page 4, par. 0063-0067).
Since Ogiwara, Mukaiyama and Du are from the same field of endeavor, the teachings described by Ogiwara would have been recognized in the pertinent art of Du in combination with Mukaiyama.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ogiwara with the teachings of Du in combination with Mukaiyama for the purpose of improve the reliability of the readout system, see Ogiwara’s page 4, par. 0072.
Regarding claim 21, Du in combination with Mukaiyama teaches the limitations with respect to claim 19.
However, the combination is silent with respect to couple a reference capacitor with the digit line while the plate line is biased to the ground voltage.
(Fig. 2: CB) with the digit line (Fig. 2: CB is physically coupled to BL00) while the plate line is biased to the ground voltage (Fig. 4: plate line is at ground voltage between t9-t12).
Since Ogiwara, Mukaiyama and Du are from the same field of endeavor, the teachings described by Ogiwara would have been recognized in the pertinent art of Du in combination with Mukaiyama.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ogiwara with the teachings of Du in combination with Mukaiyama for the purpose of improve the reliability of the readout system, see Ogiwara’s page 4, par. 0072.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Du, Mukaiyama and Ogiwara as applied to claim 7 above, and further in view of Hoffmann et al. (U.S. 6,317,356; hereinafter “Hoffmann”).
Regarding claim 8, Du in combination with Mukaiyama and Ogiwara teaches the limitations with respect to claim 7.
However, the combination is silent with respect to coupling a second node of the reference capacitor with the ground voltage after coupling the node of the reference capacitor to the sensing component.
Hoffmann teaches coupling a second node of the reference capacitor with a ground voltage (Fig. 4: switches PHI5 are activated coupling CK2 to ground, which is located between the two switches PHI5) after coupling the node of the reference capacitor to the sensing component (see col. 6, ll. 21-24).
Since Hoffmann, Ogiwara, Mukaiyama and Du are from the same field of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hoffmann with the teachings of Du in combination with Mukaiyama and Ogiwara for the purpose of read-out the memory cell in a successive manner and further prevents the occurrence of parasitic diode in the memory cells, see Hoffmann’s col. 2, ll. 57-59 and col. 3, ll. 4-5.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Du and Mukaiyama as applied to claim 14 above, and further in view of Hoffmann et al. (U.S. 6,317,356; hereinafter “Hoffmann”).
Regarding claim 17, Du in combination with Mukaiyama teaches the limitations with respect to claim 14.
However, the combination is silent with respect to a second switching component configured to couple the first node of the reference capacitor with the ground voltage while the reference capacitor is isolated from the digit line.
Hoffman teaches a second switching component configured to couple the first node of the reference capacitor with a ground voltage (Fig. 4: switches PHI5 are activated coupling CK2 to ground, which is located between the two switches PHI5) while the reference capacitor is isolated from the digit line (Before activated PHI5, at time t2 PHI2 is deactivated, see col. 6, ll. 9-10 and at time t4 PHI4 is deactivated, see col. 6, ll. 20).
Since Hoffmann, Mukaiyama and Du are from the same field of endeavor, the teachings described by Hoffmann would have been recognized in the pertinent art of Du 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hoffmann with the teachings of Du in combination with Mukaiyama for the purpose of read-out the memory cell in a successive manner and further prevents the occurrence of parasitic diode in the memory cells, see Hoffmann’s col. 2, ll. 57-59 and col. 3, ll. 4-5.
Allowable Subject Matter
Claims 10 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 10, there is no teaching or suggestion in the prior art of record to provide the recited steps of biasing, during a third access period of an access operation, a plate line and a digit line to a third voltage less than a first voltage, wherein the third access period occurs prior to a first time period, and charging, during the third access period of the access operation, a reference capacitor to the first voltage, in combination with the other limitations.
Regarding independent claim 18, there is no teaching or suggestion in the prior art of record to provide the recited first capacitor value of the reference capacitor is at least twice a second capacitor value of the charge capacitor, in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claims 2-9, 11-17 and 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825